The Court
directed twelve jurors to be drawn out of the box, and a list handed to each party.
The Court
(Thruston, J., absent,)
rejected a challenge because a juror was an alien. It was .stated to have been decided early in the existence of this Court, that alienage was no cause of challenge. Four jurors were challenged for cause, and. put aside; until two were sworn, who ’tried whether the four stood indifferent.
The Court admitted a freeborn black to give evidence. There were several bills of exception taken.
Cranch, C. J., was absent during part of the trial.
Verdict for the defendant.
Judgment affirmed by the Supreme Court of the United States. 7 Cranch, 290.